DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear whether the control unit is configured to perform the functioning recited by the first “wherein” clause of claim 1, or the claims merely recite the intended use of the control unit.

Claim 6 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.
Claim 7 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.

Claims 8-9 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by these claims.
The claims are further indefinite because it is not clear from claim 8 whether or not the display unit is a part of the claimed apparatus.

Claims 10-11 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by these claims.

The claims are further indefinite because it is not clear from claim 10 whether or not the display unit is a part of the claimed apparatus.

Claims 12-14 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by these claims.
The claims are further indefinite because it is not clear from claim 12 whether or not the display unit is a part of the claimed apparatus.
The claims are further indefinite and incomplete because they lack the structure needed to capture an image.

Claim 15 further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.
The claim is further indefinite because it is not clear whether or not the display unit is a part of the claimed apparatus.
The claim is further indefinite and incomplete because it lacks the structure needed to capture an image.

Claim 16 further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.

Claim 17 further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 103 as obvious over Sugihara (US 2004/0200027).
Sugihara teaches an apparatus (10).
The apparatus comprises:
A first cleaner and a second cleaner (an air blowing device with a nozzle and a wiper);
A driver to move the cleaners;
A CPU with a processor;
A graphic user interface with a display;
A control unit to control the device;
A setting unit to set the functioning of the apparatus and the specifics of the cleaning;
An attachment unit to attach the apparatus to a camera;
A detection unit to detect attachment;
An obstacle detection unit.
Sugihara teaches that the CPU controls the functioning of the apparatus according to the settings. Thereby presence of memory storing instructions/settings is inherent.
See entire document, especially Figures 1-8 and the related description and the description at [0023], [0025], [0027-28], [0030], [0032], [0036-44], [0046-47], [0051-56], [0058].
It is not clear from Sugihara whether or not both air blowing cleaner and the wiping cleaner are used together.
However, since Sugihara discloses both units for cleaning and states that the removing unit may comprise any other structure in addition to the wiper that would enable practice of the invention it would have been obvious to an ordinary artisan at the time the invention was filed to provide both the wiper and the air blowing cleaner disclosed by Sugihara in the cleaning apparatus of Sugihara.
As to the setting for number of cleaning operations: such is disclosed by Sugihara at least at Figure 8 and the related description (steps s110 and 111).
AS to the intended use recited by the claims: since the structure of the modified apparatus of Sugihara will have the same structure as recited by the claims, the apparatus is will be capable of performing the recited intended use or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/523,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite most of the structural elements recited by the instant claims and because the presence of the processors and a graphical user interface is obvious from the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-31 of copending Application No. 16/523,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite most of the structural elements recited by the instant claims and because the presence of the processors and a graphical user interface is obvious from the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,344,921 (issued on the application sn 16/523,248). Although the claims at issue are not identical, they are not patentably distinct from each other because recite most of the structural elements recited by the instant claims and because the presence of the processors and a graphical user interface is obvious from the claims of the co-pending application.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
The applicants allege that the amendment made to the claims obviate the rejections under 35 USC 112(b).
This is not persuasive for the reasons presented in the rejections above.
With respect to the rejection under 35 USC 103 the applicants allege that Sugihara neither discloses nor suggests how many cleanings are to be perform.
This is not persuasive.
In contrast to he applicants’ allegation Sugihara teaches that user provides the setting comprising the cleaning time and that the apparatus repeats the cleaning until the set time is achieved the apparatus stops the cleaning. See at least Figure 8 and the disclosure at [0050] and [0052].
Thus, Sugihara teaches setting a number of cleanings performed by setting the time for the cleaning.
The rejection is maintained.
With respect to the double patenting rejections, the applicants have neither provided a terminal disclaimer, nor arguments to explain why the rejections are not proper.
The rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711